Citation Nr: 9932615	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  94-09 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by syncopal spells.

2.  Entitlement to service connection for a liver disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 4, 1990, to 
January 13, 1991, and on active duty for training from 
September 1988 to March 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) of the Winston-
Salem, North Carolina, that denied the veteran's claims of 
service connection for reactive hypoglycemia with syncopal 
spells and abnormal liver function tests.  These matters were 
previously before the Board in July 1996 and March 1998 at 
which times they were remanded to the RO for additional 
development. 

For the reason outlined in the remand portion of this 
decision, the issue of service connection for reactive 
hypoglycemia with syncopal spells has been recharacterized as 
service connection for a disability manifested by syncopal 
spells.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for a liver disability.

2.  The veteran's claim of service connection for a 
disability manifested by syncopal episodes is plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
liver disability is denied as not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991);Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

2.  The claim of entitlement to service connection for a 
disability manifested by syncopal episodes is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are devoid of 
complaints, treatment or a diagnosis in regard to a liver 
abnormality.  

A December 1990 service memorandum shows that the veteran was 
not physically qualified for active duty and was to be 
separation from active duty by a Physical Evaluation Board.  

A Febuary1991 service department records shows that the 
veteran was not physically qualified for retention in the 
Marine Corps Reserves because of reactive hypoglycemia.

In January 1993 the veteran underwent a VA general 
examination which included a chemistry profile.  His 
diagnoses included abnormal liver function tests, no etiology 
found.

In a May 1993 rating decision, the RO denied the veteran's 
claim of service connection for abnormal liver function 
tests.

In his substantive appeal in September 1993, the veteran said 
that his "liver disorders as seen in test must be related to 
[his reactive hypoglycemia]".

In March 1997 the veteran was hospitalized at a VA medical 
facility overnight for observation and evaluation.  While 
hospitalized, the veteran was seen by gastroenterology where 
he reported that he had a serum glutamic oxaloacetic 
transaminase and serum glutamine pyruvic tranasamase of 
388/155 in 1993.  He was noted to have no history of liver 
disease and had normal liver function tests at that time.  It 
was recommended that the veteran get a hepatitis screening 
panel which was pending at the time of his discharge.  He was 
not given any diagnoses at the time of his discharge.

At a private gastroenterology examination in July 1998, the 
veteran reported that he had been following a diabetic diet 
and relied on frequent small meals.  It was noted that he was 
a medical university student.  Findings included a normal 
size liver by percussion with no superficial abdominal veins.  
Diagnostic and clinical tests including a liver panel were 
normal.  Hepatitis C antibody was performed and was non 
reactive.  An impression was given of no objective evidence 
of any significant liver disease and no further work up was 
recommended.  The examiner indicated that he had reviewed the 
veteran's claims folder.

II.  Legal Analysis

The threshold question to be answered is whether the veteran 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A 
well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Section 5107 provides that the claimant's submission 
of a well-grounded claim gives rise to VA's duty to assist 
and to adjudicate the claim.  In short, VA is not required to 
adjudicate a claim until after the veteran has met her 
initial burden of submitting a well-grounded one.  Boeck v. 
Brown, 6 Vet. App. 14 (1993). 

For a service connection claim to be plausible or well 
grounded, it must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A 
well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Further, in determining whether a claim is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  


Liver Disability

This claim stems from a postservice VA medical examination 
performed in January 1993 which found abnormal liver function 
tests.  Notwithstanding these findings, there is no evidence 
prior to 1993 of liver problems, including in service, and no 
liver problems following the 1993 examination.  In fact, 
recent liver function tests performed in 1997 and 1999 
revealed no abnormalities.  The private internist in 1999 
gave an impression of no objective evidence of any 
significant liver disease, and did not recommend any further 
work up.  

Furthermore, while the veteran relayed the abnormal liver 
tests from 1993 to the VA physicians in 1997, he did not 
report having any liver problems or treatment since.  

In short, the evidence simply does not meet the elements of a 
well grounded claim. There is no competent evidence of the 
incurrence of a liver disability in service, nor is there any 
evidence of a current liver disability.  Caluza, supra; 
Grottveit, supra.

Where a claim is not well-grounded, VA has no statutory duty 
to assist the claimant in developing the claim, although VA 
may be obligated under 38 U.S.C.A. § 5103(1) to advise a 
claimant of evidence needed to complete the application for 
benefits.  This obligation depends upon the particular facts 
of each case and the extent to which the Secretary of the 
Department of Veterans Affairs has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Where, as here, the veteran's application was not incomplete 
and VA was not on notice of the existence of any additional 
evidence which would have made the claim plausible, there was 
no duty to assist the veteran under 38 U.S.C.A. § 5107(a) in 
developing a well-grounded claim.  Epps v. Brown, 9 Vet. App. 
341 (1996).

Disability Manifested by Syncopal Episodes

The evidence shows that the veteran was found to be not 
qualified for retention in the military due to reactive 
hypoglycemia and was discharged after approximately two 
months of service.  Postservice medical evidence includes a 
July 1998 private examination report containing a diagnosis 
of reactive hypoglycemia. This diagnosis was noted to be 
based on the veteran's reported history and symptoms relating 
back to service.  This evidence satisfies the three elements 
for a well grounded claim and invokes upon VA a duty to 
assist the veteran with this claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.303(b), 3.159; Savage v. Gober, 10 Vet. App. 
488 (1997); Caluza, supra. 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).


ORDER

The claim of entitlement to service connection for a liver 
disability is denied as not well grounded.

The claim of entitlement to service connection for a 
disability manifested by syncope episodes is well grounded.  
To this extent only, the appeal is granted.



REMAND

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

Approximately five days prior to the veteran's entry into 
active duty, on November 30, 1990, he was seen in the 
emergency room of a medical facility after experiencing a 
near syncopal episode during physical training.  His symptoms 
were noted to have begun two hours after eating.  He was 
assessed as having rule out hypoglycemia.  The date after his 
entry into active duty, on December 5, 1990, he had another 
near syncopal episode during physical training and was seen 
in the emergency room.  He was assessed as having 
questionable hypoglycemia versus dehydration.  A two hour 
glucose tolerance test was conducted later in December 1990 
and the veteran was assessed as having reactive hypoglycemia.  
He was found to be not qualified for retention in the 
military due to reactive hypoglycemia and was discharged from 
service in January 1991.  

Postservice VA medical evaluations (including hospitalization 
for observation and examination) performed in January 1993, 
December 1993, December 1996, and March 1997 did not reveal 
reactive hypoglycemia.  However, in July 1998 the veteran was 
examined by a private internist who diagnosed him as having 
reactive hypoglycemia.  The physician did not base his 
opinion on objective findings, but rather on the veteran's 
history and reported symptoms.

In October 1999 the veteran's claims file was reviewed by a 
board certified internist for an opinion as to whether the 
veteran actually had reactive hypoglycemia and, if so, the 
date of onset of this disability.  The board certified 
internist was also asked to opine as to whether this 
disability, if it pre-existed service, increased in severity 
in service beyond the natural progress of the disease.

The private internist responded by expressing his doubt as to 
the veteran actually having true reactive hypoglycemia, but 
rather stated that the diagnosis was a "pseudo-
hypoglycemia", a "hypersensitive adrenergic anxiety state" 
which pre-existed service but increased in severity during 
service.  This opinion raises an informal claim of service 
connection for an underlying psychiatric disability 
manifested by anxiety.  Accordingly, since this informal 
claim has not been developed for review, but could have a 
significant impact on the currently developed claim of 
service connection for a disability manifested by syncopal 
episodes, it is deemed to be "inextricably intertwined" 
with the current claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Consequently, a decision regarding a claim of 
service connection for a psychiatric disability to include an 
anxiety component must be made before the claim of service 
connection for a disability manifested by syncopal episodes 
can be properly reviewed.  In this regard, The United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) held that it would 
not review appeals in a piecemeal fashion, and that a 
decision on a given claim is not a final order when an 
"inextricably intertwined" question remains undecided and 
pending.  Id.

Furthermore, in assessing the veteran's disability, the 
independent private internist in 1999 stated that the 
standard testing recommended for hypoglycemia was a 72 hour 
fast and pointed out that this classic 72 hour fasting 
diagnostic test for hypoglycemia had never been performed on 
the veteran.  He further said that this test, as well as 
Sheehan Anxiety testing, would have been helpful toward 
"defining the [veteran's] most likely cause of his 
hyperadrenergic symptoms from the onset of the case."  
Accordingly, this case must be remanded to the RO so that the 
veteran can be scheduled to undergo both a 72 hour fasting 
test for hypoglycemia and the Sheehan Anxiety testing.  This 
is necessary in order for VA to make a fully informed 
decision in this service connection matter.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The veteran should be scheduled to 
undergo a 72 hour glucose tolerance test 
for hypoglycemia at a VA medical 
facility.  An appropriate examiner should 
be asked to review these results and 
state whether or not the results are 
positive for hypoglycemia. 

3.  The veteran should also be afforded a 
VA psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorders.  Any tests deemed 
appropriate should be performed, 
including the Sheehan Anxiety testing.  
The examiner should be asked to provide 
an opinion as to the diagnosis and onset 
of any psychiatric disability.  If it is 
determined that the veteran has a 
psychiatric disability that pre-existed 
service, then the examiner should state 
whether such a disability worsened in 
service beyond the natural progress of 
the disease.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.

4.  Thereafter, the RO should adjudicate 
the claim of service connection for a 
psychiatric disability to include 
anxiety, and readjudicate the claim of 
service connection for a disability 
manifested by syncopal episodes.  If any 
claim is denied, a Supplemental Statement 
of the case should be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







